WatsoN, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between ■counsel for the respective parties hereto, 'as to merchandise covered by the protests enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed HBM by Helen B. Murphy on the invoices accompanying the entries covered by the protests enumerated in the attached Schedule, assessed with duty at 35% ad valorem under Item 737.90 of the Tariff Schedules of the United States as parts of toys not specially provided for, and claimed properly dutiable at only 11% ad valorem under Item 734.20 of said Schedules, as modified by Presidential Proclamation 3694 of December 27, 1965, T.D. 66-9, consists of products which .are solely or chiefly used as parts of game machines and which are not specially provided for elsewhere in the Tariff Schedules of the United States.
2. That these protests may be deemed submitted on this stipulation and the record thus made.
Accepting tins stipulation as a statement of fact, we hold the mer-chandise marked with the letter “A” and initialed H.B.M. by Commodity Specialist Helen B. Murphy on the invoices accompanying the •entries covered by the involved protests properly dutiable under item 734.20 of the Tariff Schedules of the United States, as modified by the Presidential proclamation 3694 on December 27, 1965, T.D. 66-9, at the rate of 11 per centum ad valorem as parts of game machines not specially provided for, as claimed.
To the extent indicated, the protests are sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.